Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 7 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/155,022, filed on 11/19/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2021 and 07/16/2021 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1 – 7 are rejected on the ground of nonstatutory double patenting over claims 1 – 7 of U.S. Patent No. 10,965,398 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/797,772
Claim 1 – Patent 10,965,398
A receiving method for receiving L1 signaling, the receiving method comprising: 
A receiving apparatus for receiving L1 signaling, the receiving apparatus comprising:
receiving a signal from a transmitting apparatus; 
a receiver configured to receive a signal from a transmitting apparatus;  
demodulating the signal to generate values; 
a demodulator configured to demodulate the signal to generate values;  
inserting predetermined values; 
an inserter configured to insert predetermined values; 
decoding values comprising the generated values and the inserted values 


a second decoder configured to decode the generated bits based on a second code to generate one of a plurality of segmented blocks;  
wherein the L1 signaling is obtained by combining the plurality of segmented blocks, 
wherein the L1 signaling is obtained by combining the plurality of segmented blocks, 
wherein a length of each of the plurality of segmented blocks is determined based on a segmentation value, 
wherein a length of each of the plurality of segmented blocks is determined based on a desegmentation value, 
wherein the predetermined values comprise first predetermined values corresponding to zero padding bits and second predetermined values corresponding to punctured bits, and 
wherein the predetermined values comprise first predetermined values corresponding to zero padding bits and second predetermined values corresponding to punctured bits, and 
wherein the segmentation value is determined based on the first code, a zero padding parameter and a puncturing parameter.
wherein the desegmentation value is determined based on the first code, a zero padding parameter and a puncturing parameter.



One of ordinary skill in the art would recognize the Method disclosed by claim 1, of the current application 17/797,772, as a direct recitation of the operations performed by the Apparatus disclosed in claim 1 of Patent 10,965,398. A method performing the operations of a disclosed apparatus and an apparatus capable of performing a disclosed method would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/797,772, as performing the operations of the apparatus of claim 1, of U.S. Patent 10,965,398, and as such are obvious variants of each other.

Claim 2 – Application 17/797,772
Claim 2 – Patent 10,965,398
Claim 3 – Application 17/797,772
Claim 3 – Patent 10,965,398
Claim 4 – Application 17/797,772
Claim 4 – Patent 10,965,398
Claim 5 – Application 17/797,772
Claim 5 – Patent 10,965,398
Claim 6 – Application 17/797,772
Claim 6 – Patent 10,965,398

Claim 7 – Patent 10,965,398


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20090259913 A1	MYUNG; Seho et al.
US 20130117624 A1	Nicolas; Frederic et al.
US 20140229801 A1	EROZ; Mustafa et al.
US 20140229800 A1	EROZ; Mustafa et al.
US 20140133592 A1	Ko; Woo Suk et al.
inserting predetermined values; 
decoding values comprising the generated values and the inserted values based on a first code to generate bits; and 
decoding the generated bits based on a second code to generate one of a plurality of segmented blocks;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111